DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 17 February 2021, in the matter of Application N° 16/482,125.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 10, and 13-22 are pending, where claims 5, 7, 8, 16, and 17 remain withdrawn from consideration.
Claims 3, 9, and 12 have been canceled.  Claim 22 is newly added and is supported by the original disclosure.
Claims 1, 4, 6, 10, 13-15 and 18-21 have been amended. Minimally, each claim except claim 19 has been amended from a composition claim to a method of treating claim.  Claim 19 has been amended to depend directly from claim 1 in the wake of the cancellation of claim 9.  Independent claims 1 and 10 are amended to recite methods of treating cancerous cells comprising the administration of nanoparticles.  The limitations of these claims as well as newly added claim 22 are discussed herein below (see New Rejections).  Claim 15 has also been amended to more clearly recite that its limitations are directed to the manner in which the administered composition is prepared.  These limitations are also more specifically discussed below.
No new matter has been added.


Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ amendment cancelling claims 3 and 12 is sufficient in overcoming the previously raised indefiniteness rejection.  Said rejection is withdrawn.

Rejection under 35 USC §102 and §103
Applicants’ arguments with respect to each of the anticipation and obviousness rejections have been considered, but are moot due to the claim amendments and the new rejections applied as a result of said claim amendments.

New Rejections
Applicants’ amendments have necessitated the following grounds of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites:
A method for treatment of cancerous cells, the method comprising:
administering a nanoparticle to a subject in need thereof,
the nanoparticle comprising:
at least an ammonio methacrylate copolymer wherein, in the nanoparticle, anticancer agents, effective for the treatment of cancerous cells, consist of the ammonio methacrylate copolymer.
There is insufficient antecedent basis for this limitation in the claim because it is unclear how many AMCs are being claimed and it is unclear to which “the” AMC is referring.

Claims 1, 4, 6, 10, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the administered composition, claim 1 recites that the composition comprises
nanoparticles, wherein the nanoparticles comprise an ammonio methacrylate copolymer and wherein, in the composition, anticancer agents, effective for the treatment of cancerous cells, consist of the ammonio methacrylate copolymer.
Claims 4 and 6 then proceed to recite and further limit, respectively, that the composition will further comprise an adjuvant that is an immune-stimulating agent.
Claims 10 and 13 provide a similar recitation.  Regarding the administered treatment of claim 10, it is recited that a nanoparticle is administered and that the nanoparticle comprises at least an ammonio methacrylate copolymer wherein, in the nanoparticle, anticancer agents, effective for the treatment of cancerous cells, consist of the ammonio methacrylate copolymer.
Claim 13, like claim 4, recited that the nanoparticle further comprises, as elected, an immune-stimulating agent.
The Examiner submits that the foregoing recitations render the claimed methods indefinite on the ground that it is unclear how the cancer treating agents are to be defined.  Looking to Applicants instant specification (pg. 20, lines 12-17), immuno-stimulating agents are defined as adjuvant compounds that are released from the nanoparticles “for the treatment of cancer.”
Thus, the manner in which the nanoparticles are defined in claims 1 and 10, with respect to the dependent claims, renders the invention indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, each of the dependent claims recites the elected adjuvant species of immune-stimulating agent.  As discussed above, Applicants’ instant specification defines these compounds as also being for the treatment of cancer.
The Examiner submits that the dependent claims are improperly dependent from claims 1 and 10 because the nanoparticles are recited as containing ammonio methacrylate copolymer as the sole anticancer agent.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 10, 13, 15, 18, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aisha et al. (J. of Nanomaterials; November 2015).
As amended, claim 1 recites the following:
A method for treatment of cancerous cells, the method comprising:
administering a composition to a subject in need thereof,
the composition comprising:
nanoparticles, wherein the nanoparticles comprise an ammonio methacrylate copolymer and wherein, in the composition, anticancer agents, effective for the treatment of cancerous cells, consist of the ammonio methacrylate copolymer.

As amended, claim 10 recites the following:
A method for treatment of cancerous cells, the method comprising:
administering a composition to a subject in need thereof,
the nanoparticle comprising:
at least an ammonio methacrylate copolymer wherein, in the nanoparticle, anticancer agents, effective for the treatment of cancerous cells, consist of the ammonio methacrylate copolymer.
Regarding claims 1 and 10, the Examiner acknowledges Applicants’ attempt to limit the “agent” acting in opposition to cancer cells to consist only of ammonio methacrylate copolymer (herein also referred to as “AMC”).  However, in considering the recited composition of the nanoparticles, the Examiner has highlighted the phrase “effective for the treatment of cancerous cells.”  The Examiner acknowledges Applicants’ definition in the instant specification for the term “treatment” (see pg. 13, lines 4-7).  However, the Examiner submits that the phrase of being “effective for the treatment of cancerous cells” is more open to interpretation, particularly when considering how that compound effects or facilitates treatment.
The Examiner respectfully submits that the claims are broadly and reasonably interpreted as reciting methods of treating cancerous cells comprising the administration of a composition that comprises nanoparticles that comprise AMC that operates as the sole agent to deliver the treatment.

Newly added claim 22 recites the following:
A method for treatment of cancerous cells, the method comprising:
administering a composition to a subject in need thereof,
the composition comprising:
nanoparticles, wherein the nanoparticles consist substantially of an ammonio methacrylate copolymer and optionally, at least one adjuvant.
The Examiner respectfully directs Applicants to MPEP §2111.03(III) regarding the transitional phrase “consisting essentially of.”  Of particular note is that “consist[ing] substantially of” is not considered an alternative to the phrase “consisting essentially of.”  Additionally, the passage states that “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
Aisha discloses the composition as well as the manner in which it is used.  Tables 1, 2, 3, and 5 are instrumental in disclosing the administered compositions.
Overall, the reference discloses producing polymeric nanoparticles wherein the polymers are selected from Eudragit RS100, RL100, or blends of the two.  The nanoparticles are formulated to contain α-mangostin and γ-mangostin as heterocyclic compounds released by the particles (see e.g., Abstract, Section 2.1 Materials, and Table 1).  Looking to Table 5, the authors use formulation F4 and add different surfactants such as Tween 20 or Tween 80 to the nanoparticulate formulation.  According to section 3.6 (see pg. 5), the varying the amount of a given surfactant will impact the size of the resulting nanoparticles.
The foregoing disclosure is considered to expressly meet the compositional limitations set forth in claims 1, 4, 6, 10, 13, 15, 18, 21, and 22.
Instant claim 15 recites limitations for preparing the administered composition of the method of treatment.  The Examiner submits that the broadest reasonable interpretation of the claim is that it recites the same limitations as claim 1 insomuch as it recites treating cancer comprising administering the composition of claim 1.  The positively recited preparation limitations are directed to the subject composition of the method and pursuant to MPEP §2113, are not considered to contribute to the overall patentability of the claimed method of treatment.
The treatment is developed and administered to colorectal cancer cells (see e.g., Title; Abstract; entire article).  In this respect, the reference is considered to meet the instantly recited method claims as the subject in need thereof is considered to be the colon cells infected with cancer.
The reference is thus considered as teaching each of the instantly claimed limitations.  To the extent that the instantly claimed subject matter is not anticipated by the descriptive matter of the reference, it would be so recognized by persons of ordinary skill in the pharmaceutical arts.  Of particular note, the reference does not teach that the “subject in need thereof” is embodied by a mammal such as a human or animal.  The Examiner respectfully submits that the “subject” is also not defined in the instant methods as embodying either a human or animal.  Thus, one would have more than a reasonable expectation of successfully creating the instantly claimed methods, particularly since the compositions taught in the reference, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.
Therefore, the invention as a whole would also have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a clear showing of evidence to the contrary.

Claims 1, 4, 6, 10, 13-15, and 18-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Magdassi et al. (US Pre-Grant Publication Nº 2013/0209368 A1).
The limitations of the claims 1, 4, 6, 10, 13, 15, 18, 19, 21, and 22 are discussed above.  Claims 14 and 20 recite in vitro release parameters for the adjuvant (e.g., surfactant) from the nanoparticles.  MPEP §2112.01(II) states that a composition and its properties are inseparable.  MPEP §2112.02(I) additionally states that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”
Magdassi discloses in claim 40, a method for treatment of cancer or a pre-cancer state in the gastrointestinal tract of an individual in need, said method comprising administering to said individual a therapeutically effective amount of a pharmaceutical composition according to claim 28.  Claim 40 additionally discloses that chemotherapeutic agents optionally may be non-covalently bound to the particles.  The Examiner broadly and reasonably interprets two things about this particular disclosure.  First, of course, the claim discloses treatment using the practiced particles in absence of the chemotherapeutic agents.  Secondly, where the chemotherapeutic agents are employed they are non-covalently bound to the particle which is understood as the particles standing apart from the cancer treating agent.
The composition disclosed in claim 28 teaches that each of options (i), (ii), and (iii) is also optional.  The composition of claim 28 depends from claim 27, which discloses being a multitude of particles of the composition of claim 1.
The composition disclosed in claim 1 teaches a particle comprising a water-insoluble polymer.  Claims 2 and 3 define the polymer as being an RS- or RL-blend of Eudragit®.  Claim 4 discloses that the polymer of the particle is admixed with a nonionic surfactant such as polysorbate (aka Tween).
The Examiner acknowledges that the particles are taught as additionally having adsorbed to their surfaces, proteins, peptides, and probes, the last of which is further taught as being used to non-covalently bind active agents indirectly to the surface of the particles (see claims 5-9).  Of particular note is that agents that are disclosed in claim 9 are not necessarily “chemotherapeutic,” but can nonetheless be administered to “treat” cancer.
The Examiner thus submits that the nascent particles are taught as being administered to treat cancer found within the GI tract.  The polymer used to form the particles is discloses the limitations of ammonio methacrylate copolymer (e.g., instant claim 21) and that it is additionally combined with surfactant (i.e., the instantly claimed adjuvant).  As such, the Examiner submits that the practiced composition would additionally provide release of the claimed adjuvant at a rate as instantly claimed (e.g., claims 14 and 20). 
The reference is thus considered as teaching each of the instantly claimed limitations.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615